Citation Nr: 9917949	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-40 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain and 
swelling of the bilateral hands and knees, claimed as due to 
an undiagnosed illness.

2.  Entitlement to service connection for memory impairment, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for depression and a 
nervous disorder, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had honorable active military service from August 
1981 to December 1981, and he served under honorable 
conditions from April 1987 to November 1991.  He served in 
the Southwest Asian theater of operations during the Persian 
Gulf War from October 27, 1990, to May 5, 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims.  The veteran 
submitted a notice of disagreement with that rating decision 
in April 1995.  In October 1995, he was provided with a 
statement of the case.  His substantive appeal was received 
in December 1995.  In July 1997, the claims folder was 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina.



REMAND

The veteran's appeal was certified to the Board in August 
1998.  A letter was received by the Board from the veteran in 
March 1999, more than 90 days after the certification of his 
appeal.  In that letter, the veteran requested that he be 
granted a hearing before a Member of the Board.  The veteran 
was provided an opportunity to submit a motion to show good 
cause why he had not submitted his request within the 
specified 90-day period.  In May 1999, the veteran replied 
that he had not timely received the original notice due to a 
change of address, and he indicated that he desired his 
hearing before a Board Member to be at the RO.  The veteran's 
motion was granted by the Board in June 1999.

Accordingly, the RO should now schedule the appellant for his 
requested hearing before a traveling Member of the Board.

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following actions:

The RO should schedule a hearing for the 
appellant before a Traveling Member of 
the Board.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


